DISMISS; Opinion Filed September 11, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00267-CV

                                 ROBERT WYATT, Appellant

                                                V.

                 IRVING INDEPENDENT SCHOOL DISTRICT, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-11959

                             MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Evans

       This is an appeal from an order granting Irving Independent School District’s plea to the

jurisdiction. On July 8, 2014, attorney James L. Schutza, acting as a Friend of the Court, filed a

“suggestion of Death,” advising that appellant, who represented himself, had passed away.

Although a civil appeal may proceed upon the death of the appellant, someone must appear on

his behalf. See TEX. R. APP. P. 7.1(a)(1); Casillas v. Cano, 79 S.W.3d 587, 590 (Tex. App.-–

Corpus Christi 2002, order, no pet.). That person may include the executor or administrator of

appellant’s estate, an attorney with authority to proceed, or an heir where no administration of

appellant’s estate is planned or pending, no personal representative has been appointed to the

estate, and no administration of the estate in probate court is necessary or desired by those

interested in the estate. See TEX. R. CIV. P. 151; Casillas, 79 S.W.3d at 590-91.
       On July 14, 2014, we ordered that any appearance on appellant’s behalf be filed by

August 13, 2014. We cautioned that the appeal may be dismissed without further notice if no

such appearance was made by August 13th, and we sent a copy of our order to appellant’s

address, Schutza, and counsel for appellees.        To date, no appearance has been entered.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(b),(c).




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE


140267F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT WYATT, Appellant                              On Appeal from the 44th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00267-CV        V.                         Trial Court Cause No. DC-13-11959.
                                                     Opinion delivered by Justice Evans. Justices
IRVING INDEPENDENT SCHOOL                            Bridges and Lang participating.
DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that each party bear its own costs of appeal.


Judgment entered this 11th day of September, 2014.




                                             –3–